11MOORE, J.,
dissenting.
I respectfully dissent. The record overwhelmingly shows that the 17 payments to Mr. Frye were part of a common scheme or plan to extort money from Mr. Poe, who had sexually molested him as a teenager. The district court recognized this fact by directing some of the sentences to be served concurrently. Mr. Frye was a first felony offender and not, as the majority suggests, among the worst class of offenders. The district court abused its discretion in failing to apply La.C.Cr.P. art. 883 as written and make all sentences concurrent.
The majority correctly states that under the Felony Sentencing Guidelines in effect at the time, Grid Cell 4G recommended a maximum sentence of 180 months. Several mitigating factors supported following the guidelines, most notably that Mr. Poe’s conduct induced or facilitated the offense. See, La.C.Cr.P. art. 894.1 B(24), (25) and (26).
To support an upward deviation to over twice the recommendation, the district court used six factors which, in my view, are less than meets the eye. There was nothing false about Mr. Frye’s claim that Mr. Poe had sexually molested him and other teenage hired hands over the years. Thus his threats to accuse Mr. Poe of a crime were factual; they constituted an essential element of the offense, not an aggravating circumstance. Several other victims of Mr. Poe’s sexual depredations were also receiving money from him, so the “huge” financial loss to his estate and heirs cannot be laid entirely at the feet of Mr. Frye. Above all, I do not accept that the extortion “led to” Mr. Poe’s death. The fear of exposing his financial misconduct at laCypress Grove, as well as his sexual misconduct with pubescent laborers under his supervision there, were the causes cited in his suicide note and cassette. The instant sentence seems to express indignation that Mr. Poe’s suicidal hand denied retribution for the sordid conduct that started and nurtured the whole, sad sequence of events.
I would therefore vacate this excessive sentence and remand to the district court for resentencing not to exceed 20 years total.